Citation Nr: 0833853	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-32 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision by the Denver, Colorado, Regional Office (RO), which 
increased the evaluation for his service-connected PTSD from 
10 percent to 30 percent.  The Board notes that although the 
veteran disagreed with the rating initially assigned in a 
December 2002 rating decision, it appears he did not timely 
file a substantive appeal after issuance of a Statement of 
the Case (SOC).

On April 25, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDING OF FACT

The veteran's PTSD has been manifested by ongoing symptoms of 
depression and anxiety, with irritability, occasional panic 
attacks, hypervigilance, occasional suicidal thoughts, and 
Global Assessment of Functioning (GAF) scores ranging from 
45-65, but predominantly 60; his psychiatric symptoms result 
in moderate impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.2, 
4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

While the notice provided to the veteran in March 2007 was 
not given prior to the RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, the veteran was provided 
preadjudication notice in an October 2003 letter sent to him.  
The letters informed the veteran of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity to 
submit additional evidence.  In addition, the August 2005 
SOC, the December 2007 SSOC, the February 2008 SSOC, and the 
March 2008 SSOC each provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In addition, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2007.  

In light of the March 2007 VCAA letter issued to the veteran, 
the December 2007 SSOC, the February 2008 SSOC, the March 
2008 SSOC, and the hearing testimony provided by the veteran 
before the Board in April 2008, the Board finds that the 
veteran was informed of the criteria for establishing a 
higher evaluation for PTSD.  Specifically, the veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to a higher evaluation for 
PTSD, given that he has provided testimony at a hearing 
before the Board, given that he has been provided all the 
criteria necessary for establishing higher ratings, the Board 
finds that there has been fundamental fairness.  


II.  Factual background.

A treatment summary from J.B., M.D., and M.T., M.S.W., dated 
in July 2002, indicates that the veteran was diagnosed with 
an anxiety disorder and attempted suicide six years ago; he 
claimed that his anxiety began around 1972, several years 
after he left Vietnam.  The veteran indicated that problems 
with his first marriage developed after 13 years of marriage 
due to anger and impatience.  The veteran stated that he only 
had one or two close friends, but they did not spend much 
time together.  The veteran reported discord at work with co-
workers.  It was noted that a sexual harassment charge was 
brought up against the veteran several months ago involving a 
female co-worker; the charge was eventually dropped, but the 
stigma remained and the veteran felt bitter.  The impression 
was PTSD, chronic; the examiner assigned a GAF score of 51.  

On the occasion of a VA examination in October 2002, the 
veteran reported several stressful incidents that he 
experienced in Vietnam.  It was reported that, after a co-
worker had filed a sexual harassment suit against him in 
1995, he became very depressed and attempted suicide.  He 
reported not having a lot of friends but he was involved with 
several activity groups.  The veteran reported occasional 
suicidal thoughts, but he did not feel suicidal at present.  
The veteran reported occasional nightmares having to do with 
his Vietnam experiences.  The veteran also reported 
occasional intrusive thoughts.  There was some evidence of 
numbing and some suggestion of a sense of a foreshortened 
future.  He also demonstrated some symptoms of hyperarousal, 
difficulty falling or staying asleep, irritability, and 
outbursts of anger.  He was somewhat hypervigilant and might 
have an exaggerated startle response.  

The examiner observed that he was casually but appropriately 
dressed.  He did not demonstrate any impairment of thought 
processes or communication.  He had no delusions or 
hallucinations.  He maintained reasonable eye contact.  He 
denied suicidal thoughts at this time.  He was oriented in 
all spheres.  The veteran reported some difficulty with his 
memory but he did not demonstrate memory difficulties in the 
office.  He did not demonstrate obsessive or ritualistic 
behaviors.  His rate and flow of speech was fairly typical.  
He did not demonstrate panic attacks.  The veteran did appear 
moderately anxious during the evaluation.  He did not have 
impaired impulse control.  He did have some difficulty with 
sleep although this was better with medication.  The examiner 
noted that the veteran apparently did well at work, although 
he had some conflict with co-workers.  He maintained a 
reasonable level of self-care.  He did have some 
interpersonal relationships through work and mineral or clock 
clubs he was involved with.  The examiner stated that the 
veteran met the minimal criteria for PTSD; however, it did 
not appear that the PTSD symptoms were causing major problems 
in his life at this time.  The examiner also noted that the 
veteran showed symptoms of a generalized anxiety disorder 
which had been present for a good part of his life; and, 
there was evidence that this preceded his going to Vietnam.  
The pertinent diagnoses were generalized anxiety disorder 
(GAD) and PTSD; the examiner sated that the GAF due to the 
GAD was 60, but the GAF due to PTSD was 65.  

The veteran was seen for a mental health intake and 
assessment in June 2003; he was being evaluated for ongoing 
medication management.  It was noted that the veteran has 
held one job in the past 23 years.  The diagnosis was PTSD 
and personality disorder/traits; the current GAF score was 
reported to be 55.  

Of record are several lay statements from individuals who 
worked with the veteran, dated in September 2003 and October 
2003, all of whom relating that he was a very nervous 
individual.  These individual observed that the veteran had 
difficulty handling stress, and he had problems getting along 
with people.  

The veteran was afforded a VA examination in January 2004.  
It was noted that, since his last examination, the veteran 
was given a two week suspension from employment for sexual 
harassment.  The veteran stated that he took advantage of the 
buy-out retirement and couldn't take the stress at work 
anymore.  He felt that there were lots of back stabbing and 
snitching.  He reported few problems and described his post-
retirement plans to pursue his hobbies, engage in internet 
auctions and do volunteer work.  He had no sleep problems.  
On mental status examination, it was noted that the veteran 
was casually and neatly dressed.  He was cooperative and 
responded in a goal-directed fashion.  He showed a full range 
of affect.  There were no deficits in concentration, memory 
or language function.  He had not been suicidal since he has 
been in Vietnam, and there was no history of hallucinations 
or delusions.  The pertinent diagnoses were PTSD and GAD; the 
assigned GAF score for PTSD was 61.  The examiner noted that 
the veteran's PTSD seemed to cause mild impairment.  

During a clinical visit at the Vet Center in October 2004, it 
was noted that the veteran's PTSD symptoms had increased 
since his retirement; it was reported that the symptoms 
included intrusive thoughts of Vietnam, work, and subsequent 
reduction of his volunteer hours at a Denver museum.  M.T. 
noted that the veteran had always had moderate symptoms and 
difficulty in social and occupational functioning as opposed 
to assessment of "mild" symptoms on the Compensation and 
Pension examination.  During a clinical visit with another 
social worker in December 2004, the veteran was assigned a 
GAF score of 58; he was encouraged to continue in therapy.  
It was noted that he has been stable on his medications.  

A lay statement from an official at the Denver museum, dated 
in  January 2005, indicates that the veteran got very nervous 
from time to time when the museum environment became hectic 
and busy.  He complained when things were slow, and the two 
extremes affected his interaction with staff, volunteers and 
visitors.  His schedule had been dropped to one day a week.  
In a lay statement, dated in February 2005, a fellow 
volunteer at the Denver museum related that he had worked 
with the veteran on a number of occasions; during that time, 
he noted that the veteran was always serious looking and 
appeared gruff, or irritable.  

A VA progress note dated in March 2005 reflects a GAF score 
of 60.  

Of record is an evaluation update from Dr. B. and M.T. at the 
Vet Center, dated in October 2005, expressing their 
disagreement with the GAF score of 61 provided by the VA 
examiner in January 2004.  They indicated that they had 
provided psychological counseling for the veteran since 
January 2002 both in individual and group sessions, and they 
had determined the veteran's GAF score to be serious enough 
to warrant a 45 score based on severe social functioning 
problems, mostly at work and more recently within his 
volunteer capacity at a local museum.  Dr. B. and M.T. noted 
that, prior to his retirement (under duress) from the federal 
government, he received a second reprimand within the year, 
but was told it would be dismissed if he retired immediately.  
His industrial functioning difficulties had gotten him in 
trouble numerous times because of his snappy comments to 
other personnel.  He went to work feeling very paranoid 
suspecting co-workers were talking about him, especially when 
he noticed them whispering.  Dr. Biddinger explained that the 
veteran's social life at home was still strained.  The 
veteran had very few friends.  Other than an annual trip, the 
veteran remained pretty reclusive and stayed to himself.  The 
impression was PTSD, chronic; he was assigned a GAF score of 
45.  

Clinical notes of M.T. in 2005 and 2006 show the veteran had 
some conflicts with his supervisor at the museum in 2005 but 
he appeared to be doing well.  He attended only 3 of 8 
scheduled sessions in 2006.

The veteran was seen at the VA mental health clinic in 
January 2007 for medication management; at that time, he 
stated that his symptoms were under good control.  It was 
noted that he was continuing work at the Museum "getting 
more and more wonderful;" he stated that he was working to 
become a certified paleontologist, which is in stark contrast 
with previous difficulties on his job with the government.  
The GAF score was 60.  

On the occasion of a VA examination in May 2007, the veteran 
reported experiencing anxiety and depression on a daily 
basis; occasionally, these symptoms became more pronounced, 
approximately every 4 months.  He described his depression at 
a level of 7 on a scale from 1 to 10; he described the 
anxiety at a level of 1, but the anxiety could rise to a 
level of 4 out of 10.  The veteran also reported occasional 
thoughts of suicide, but had not seriously considered suicide 
since his attempt in 1995.  The veteran noted an increase in 
his depression since the deaths of some important people in 
his life.  It was noted that the veteran retired from the 
cartography division of the Federal Government in 2003 after 
21 and 1/2 years of service; since his retirement, he had 
become involved in the museum as a regular volunteer 3 days a 
week.  He stated that he had a limited social life but did 
engage in various mineral clubs that he was a member of on a 
regular basis.  He attended occasional PTSD groups; he 
admitted that he had no close friends.  The veteran reported 
occasional flashbacks to Vietnam, but more often he had 
flashbacks to his trying time while working for the Federal 
Government.  

On mental status examination, it was noted that the veteran 
was neatly dressed in casual clothing.  Stream of speech was 
under no increase in pressure and thought content revealed no 
looseness of associations or delusions.  He exhibited 
intermittent grimacing twitches of his facial musculature, 
which was suggestive of Tourette syndrome.  He was fully 
oriented.  There was no evidence of visual or auditory 
hallucinations.  Inappropriate behavior was not observed.  He 
had current suicidal thoughts but they were not in the 
planning stage.  There was no impairment of recent or remote 
memory.  He described occasional panic attacks and a low 
level of anxiety on a daily basis.  He had depression on a 
daily basis.  He had minimal sleep impairment.  The pertinent 
diagnosis was PTSD; he was assigned a GAF score of 60.  

Mental health clinic notes dated in July 2007 and October 
2007 report GAF scores of 60.  

Of record is an evaluation update from the Dr. B. and M.T. at 
the Vet Center, dated in February 2008, which reported that 
the veteran continued with therapy at the center, albeit with 
reduced visits.  It was noted that, although his functioning 
levels had improved since leaving the federal workforce, he 
still displayed the chronic symptoms of PTSD with no 
improvement in flattened affect and other areas.  It was 
reported that the veteran never smiled, laughed, or joked.  
His demeanor was pretty much unremarkable with business-like 
update on the volunteer job that he maintained 3 days a week 
at the museum.  When giving his update, the veteran fell into 
a circumstantial speech pattern about people, pets, projects, 
and financial issues.  The therapist noted that the veteran 
avoided eye contact and looked everywhere except at the 
therapist.  This could be associated with a mood disturbance 
coupled with his anxiety problems.  The therapist also noted 
that the veteran's relationship with his wife was tenuous at 
best.  The veteran appeared continuously moody as life's 
problems seemed to overwhelm him.  His subtle memory loss had 
not helped with activities at home or the workplace.  The 
impression was PTSD, chronic; he was assigned a GAF score of 
50.  

At his personal hearing in April 2008, the veteran indicated 
that he has been going to the VA for treatment of his PTSD 
for 2 and 1/2 years; he stated that he has noticed an increase 
in his symptoms, and the doctors have increased the dosage of 
Prozac from 20 milligrams to 40 milligrams.  The veteran 
indicated that he also receives treatment at the Vet Center.  
The veteran testified that he is currently experiencing 
nightmares, anxiety, depression, and exaggerated startled 
response.  The veteran indicated that he has been married 
twice; he doesn't really have much of a relationship with his 
family.  The veteran reported that he worked for the Federal 
Government for 18 years; he stated that he lost time from 
work as a result of being dismissed following charges filed 
against him by fellow co-workers.  The veteran indicated that 
he currently volunteers at the Denver Museum; and, overall, 
he gets along with people at the museum.  The veteran stated 
that he gets depressed.  The veteran also reported that he 
attempted suicide in 1995; he tried to shoot himself, but the 
gun jammed.  The veteran stated that he has a couple of 
friends with whom he goes on mineral trips; however, he 
usually tries to stay alone.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
veteran's PTSD.  VA outpatient treatment records and 
examinations have shown occasional nightmares, hyperarousal, 
anxiety, depression, some sleep difficulties and 
irritability.  He also has had intrusive thoughts although 
not all were of his military experiences.  He had work 
difficulties prior to retirement in December 2003 but 
apparently was able to maintain steady employment for many 
years.  Although the veteran reported some difficulties with 
relationships and isolating himself, he also reported that he 
had a couple of friends, and he has remained active in hobby 
clubs, traveling with other hobbyists at times, and after 
retirement became active as a volunteer at a museum.  VA 
examinations and outpatient treatment reports from 2002 
through 2007 have consistently shown moderate symptoms 
resulting in GAF scores ranging from 55 to 65; GAF scores 
have predominantly been 60.  

Reports from Dr. B., a psychiatrist and M.T., a readjustment 
counseling therapist, at the Vet Center have noted more 
serious symptoms of the veteran's PTSD and reported GAF 
scores of 51 in 2002, 45 in 2005 and 50 in 2008.  The 
veteran's difficulties at work were described along with his 
retirement which was reportedly forced.  However, lay 
statements in 2003, while reporting the veteran's 
difficulties at his job also noted that one of the problems 
was with the nature of the job environment and that while he 
had difficulty getting along with people at work, he went on 
vacation in the field with friends collecting minerals.  A 
2005 Vet Center statement reported that the veteran continued 
to have conflicts with museum staff at his volunteer 
position, and a GAF of 45 was assigned.  However, the 2005 
and 2006 Vet Center clinical reports do not reflect serious 
difficulties at the museum and do not support a GAF of 45; in 
April 2005 he appeared to be doing well albeit with some 
conflicts with supervisors.  In July 2005 he reported his 
volunteer work was going "okay."  He attended few sessions 
in 2006.  Neither the Vet Center reports nor the VA 
examination and outpatient reports through 2007 show 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood so as to warrant a 50 percent rating for 
PTSD.  Some mild memory impairment has been reported and 
panic attacks have been reported as infrequent and certainly 
not as occurring more than once a week.  As noted above, 
intrusive thoughts of Vietnam have been occasional.  The 
veteran apparently continues to be motivated as evidenced by 
his interest in hobbies and his volunteer position.  Vet 
Center clinical records show that in December 2006 he was 
considering a position as chief of volunteers with pay but 
that he thought there was too much politics in the job.  This 
indicates that he has been successful in his volunteer work.  

Finally, the Vet Center report of 2008 indicates for the 
first time a flattened affect and circumstantial speech at 
times.  However, such symptoms have not otherwise been 
reported in the substantial medical record relevant to this 
appeal.  The Board finds that despite the recent mention of 
such symptoms, they are not of a severity as to reflect more 
than the moderate severity of symptomatology shown in the 
entirety of the record.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that 
veteran's symptoms of PTSD more nearly approximate the level 
of impairment associated with a 30 percent evaluation under 
DC 9411.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.   



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


